Bullard, J.,

delivered the opinion of the court.
The appellee urges the dismissal of the appeal, in this case, on the ground that there has been no due service of citation of appeal. The service was made on the attorney at law, though R R admitted that the appellees are residents of New-Orleans. Article 582 of the Code of Practice, requires the sheriff to serve the petition and citation on the appellee, R he reside within the state, or his advocate, if he do not, ■ either personally, or by leaving them at their place of usual . J J r domicil.
It is, therefore,' ordered, that the appeal be dismissed at - the costs of the appellant.